Citation Nr: 0214663	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  98-12 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to a compensable evaluation for headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1956 with a subsequent period of service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 1997, a 
statement of the case was issued in February 1998, and a 
substantive appeal was received in August 1998.


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis does not result 
in one or two incapacitating episodes per year requiring 
prolonged antibiotic treatment or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

2.  The veteran experiences frequent headaches, but they are 
not prostrating in nature.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) evaluation for sinusitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.97, Diagnostic Code 6512 (2001).

2.  The criteria for entitlement to a compensable rating for 
headaches and dizziness have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, and VA outpatient 
treatment records.  As the record shows that the veteran has 
been afforded VA examinations in connection with his claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, the 
record shows that, by the February 2002 supplemental 
statement of the case, the veteran was specifically advised 
of the provisions of the new VA regulations regarding the 
timing and scope of VA assistance, including the type of 
evidence necessary to substantiate his claim for an increased 
rating as well as the types of evidence VA would assist him 
in obtaining.  Accordingly, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected sinusitis and headaches 
warrant a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a July 1957 rating decision, the RO granted the veteran's 
claims of entitlement to service connection for migraine 
headaches and sinusitis and evaluated these disorders as 
noncompensably disabling.  The veteran's claims of 
entitlement to compensable evaluations for these disorder 
were denied by the Board in August 1976 and March 1985.  The 
present appeal arises from a July 1997 rating decision in 
which the RO denied the veteran's December 1996 requests for 
compensable ratings for sinusitis and headaches with 
dizziness.  

Sinusitis:  The Board observes that the criteria for 
evaluating diseases of the respiratory system were amended 
effective October 7, 1996; see 61 Fed. Reg. 46,720.  While 
the veteran was granted service connection based upon the old 
regulations, the RO has subsequently rated him under the new 
regulations.  Given that the veteran's appeal for a 
compensable rating was filed following the issuance of the 
new regulation, the Board will review the veteran's claim 
considering only the new regulation.

The veteran's sinusitis is currently rated as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6513.  This 
diagnostic code provides that sinusitis that is detected by 
X-ray only is rated as noncompensable.  A 10 percent rating 
is warranted when the evidence reflects one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A Note to the General Rating Formula 
specifies that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

VA outpatient treatment records, dated from September 1996 to 
June 1999, are silent with respect to treatment for 
sinusitis.

A February 1997 report of VA examination notes that the 
veteran complained of feeling "clogged up" and reported 
that his symptoms are aggravated by climate change.  The 
diagnosis was chronic sinusitis with +2 tenderness elicited 
over the paranasal sinuses and, although the veteran claimed 
occasional bleeding, there was no evidence of acute bleeding 
or clotted blood on examination.  

Upon VA examination in November 2000, the veteran reported 
complaints of his nose plugging up, occasional bleeding, 
nasal obstruction, chronic postnasal discharge which is 
usually clear but can become purulent, pain in the cheeks and 
nose, and daily headaches which do not necessarily correlate 
with the nasal status.  Upon physical examination, the 
veteran did not look chronically ill or appear to be a mouth 
breather.  His respirations were normal and not labored, his 
mouth and throat were normal, and there was no evidence of 
current post nasal discharge.  The appearance of the nasal 
mucosa was abnormal, with some mucosal edema and a bluish 
tinge to the mucosa.  The examiner noted some nasal 
congestion and purulent material on the right side of the 
nose.  There was no obstruction on either side and no 
definite evidence of any sinus tenderness.  The impression 
was chronic rhinitis and sinusitis.  The examiner commented 
that the veteran may have more than one type of headache; 
however, at least one component of his headache is of sinus 
origin.  The examiner also noted that computed tomography 
(CT) scan showed evidence of rhinitis and slight evidence of 
ethmoid sinusitis.  

An October 2001 report of VA examination notes that the 
veteran complained of chronic partial blockage and pain in 
the nose and sinus area.  The examiner noted that, although 
the veteran reported antibiotic treatment, he described only 
a runny nose and did not describe purulent nasal discharge.  
The examiner also noted that a review of the veteran's 
allergy clinic notes indicated the diagnosis of chronic 
allergic rhinitis only and there was no record of actual 
purulent sinusitis or other serious rhino-sinus infection.  
Physical examination revealed no postnasal discharge.  
Examination of the nasal mucosa revealed pink, mildly 
congested, bluish-tinged nasal mucosa such as is seen in 
allergic rhinitis.  Mucoid discharge was noted to be clear 
with no purulent material or blood.  The veteran had some 
congestion but no obstruction and no antral or frontal 
tenderness.  The impression was septoplasty history while in 
the service with chronic ongoing nasal problems due to 
chronic allergic rhinitis.  The examiner was not able to 
document the purulent sinusitis and there was no obstruction 
other than that caused by congestion.  

Upon consideration of the foregoing, the Board finds that the 
record does not indicate that the veteran experiences 
incapacitating episodes of sinusitis requiring four to six 
weeks of antibiotic treatment.  The medical evidence also 
does not indicate that the veteran experiences three to six 
non-incapacitating episodes a year of sinusitis characterized 
by headache, pain, and purulent discharge or crusting.  
Accordingly, the Board concludes that the evidence is against 
a compensable rating under Diagnostic Code 6513.

Headaches and Dizziness:  The RO has evaluated the veteran's 
headaches and dizziness as noncompensably disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  This 
diagnostic code provides that a headache disorder with less 
frequent attacks is rated as noncompensably disabling.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  

VA outpatient treatment records, dated from September 1996 to 
June 1999, reflect that the veteran sought treatment for 
recurrent headaches.

Upon VA examination for headaches in February 1997, the 
veteran reported that his headaches become worse with light 
but noise has not bothered him and he does not experience 
nausea or vomiting.  The veteran also reported that his 
headaches occasionally shoot towards the eyes and result in 
occasional spots.  Examination of the veteran's skull showed 
some irregularities, especially in the right temporal area 
where he might have a plate.  The impression was severe 
episodic vascular type of headache, rule out migraine, and 
status post head injury with insertion of skull plates with 
some residual encephalomalacia as per CT scan.  The examiner 
commented that these headaches may have some component of 
post-traumatic elements.  The examiner also noted that a CT 
scan of the head revealed post surgical, post traumatic 
changes.

A November 2000 report of VA neurologic examination reflects 
that the veteran's claims file was reviewed and includes his 
complaint of daily constant headaches described as having a 
constant low-grade aching component, approximately 5-6 out 
10.  The veteran also complained that, approximately once or 
twice per day, his headache will increase to 10 out of 10 and 
will last for an uncertain amount of time.  During these 
increases, the veteran takes salsalate and tries to rest 
before continuing with the remainder of his activity.  He 
reported no nausea, vomiting, or aura associated with the 
headaches; however, he does experience light sensitivity.  
The veteran stated that his headaches can be triggered by 
intake of alcohol or chocolate as well as weather changes and 
air conditioning.  The examiner's impression was that the 
veteran has chronic daily headache and that this is probably 
multifactorial, with some component arising from his head 
injury with residual skull fracture and craniotomies.  The 
veteran's history of multiple facial surgeries, sinusitis, 
frequent ear infections, and mild cervical spine degenerative 
disease were also noted as contributing factors.  The 
examiner was unable to give a percentage regarding how much 
of the veteran's headaches are from his 1951 motor vehicle 
accident without resorting to speculation.  

Upon consideration of the foregoing, the Board finds that the 
evidence does not support a finding that the veteran 
experiences prostrating migraine headache attacks averaging 
at least one in 2 months, thus, a compensable rating under 
Diagnostic Code 8100 is not warranted.  The occurrence of 
constant daily headaches as reported by the veteran reflects 
a greater frequency than is required for a 10 percent rating 
under this diagnostic code; however, ratings based on 
migraine must be prostrating in nature.  The headaches 
described by the veteran at his VA examinations are clearly 
less than prostrating in severity and they respond readily to 
medication.  While they undoubtedly result in substantial 
discomfort, they are not shown to result in the degree of 
impairment contemplated under the migraine code.  Thus, the 
claim for a compensable rating must be denied.

The Board notes that the November 2000 VA examination report 
includes the examiner's impression that the veteran's history 
of head injury with residual skull fracture and craniotomies 
is a contributing component of his chronic daily headaches.  
However, inasmuch as the veteran's head injury was sustained 
subsequent to his period of military service, residuals of 
this injury are not service connected and consideration of an 
increased rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8045, for brain disease due to trauma, is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

